Title: To James Madison from William Lee, 14 February 1807
From: Lee, William
To: Madison, James



(Private) duplicate.
Sir,
Bordeaux Feby 14: 1807.

I beg leave to transmit you herewith copy of a correspondence, relating to a very ridiculous letter written by a thoughtless young man by the name of Hackpole of Boston, and made public by the inconsiderate Mr. I. C. Barnet.  I should not have troubled you Sir with this pitiful affair had it not been suggested to me in a letter I have this day received from a respectable friend of mine at Paris, that the contents of that letter were calculated to make an unfavorable impression at Washington by creating an impression, that I had been, (in the true spirit of a new England-man) trying to barter away my office: Permit me therefore to assure you that I was totally  a thousand francs in the whole Empire.
In calling your attention to such trifling affairs as these I always feel as if I was doing wrong and I have twenty times since my residence in this City, omitted addressing you on subjects of this nature infinitely more interesting to me, from a fear of trespassing on your valuable time and of being ranked with those Colleagues of mine, who are always tormenting Government with their silly complaints and details of Office.  With the highest respect I have the honor to remain your obliged and obedient Servant

Wm Lee

